Title: From George Washington to Colonel William Russell, Sr., 19 May 1778
From: Washington, George
To: Russell, William Sr.


                    
                        Sir
                        Head Quarters Valley Forge 19 May 1778
                    
                    I recd yours of the 28th ulto inclosing a Return of that part of your Regiment that is at Fort Pitt, and giving me an account of the situation of matters to the Westward. The Commissioners had made a representation to Congress a good deal similar to that of yours and therefore in consequence of their direction to nominate a proper Officer to succeed Genl Hand, I have appointed Brig. Genl McIntosh. I have great expectations from his prudence, good sense and knowledge of negociation in Indian Affairs, in which I imagine he has been conversant during his long residence in Carolina and Georgia.
                    Congress have ordered two Battalions to be raised expressly for the  purpose of defending the Frontier or carrying on an expedition against the Enemy should it be found practicable. It is my wish to have Regiments united, and I would for that reason send the remainder of yours to Fort Pitt could I spare them at this time. When the intentions of the Enemy are more fully known and our arrangements for the Campaign are made I will endeavour to send them up. I shall as soon as possible fill up the Vacancies of Feild officers in the Virginia line when a Leut Colo. and Major will be appointed to the 13th. I ⟨am &c.⟩
                